Citation Nr: 1643183	
Decision Date: 11/10/16    Archive Date: 12/01/16

DOCKET NO.  14-14 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for soft tissue sarcoma.

2.  Entitlement to service connection for osteoporosis, to include as secondary to prostate cancer.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from April 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at the Board's Washington, D.C. offices in June 2016.  A transcript of his hearing has been associated with the record.

The issues of entitlement to service connection for soft tissue sarcoma and osteoporosis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a September 2009 rating decision, the RO denied service connection for soft tissue sarcoma.  The denial was confirmed and continued in a May 2010 rating decision.  The Veteran did not appeal.

2.  The evidence received since the May 2010 rating decision is not cumulative or redundant of evidence previously of record, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for soft tissue sarcoma, and raises a reasonable possibility of so substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 2010 rating decision is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. §§ 3.160(d), 20.1103 (2015). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for soft tissue sarcoma.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Because the Board has determined that new and material evidence has been submitted to reopen the claim of entitlement to service connection for soft tissue sarcoma, no further discussion of the VCAA is necessary at this time.

Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

As noted, service connection was originally denied for soft tissue sarcoma in July 2009, and that decision was confirmed and continued in May 2010.  The RO initially indicated that exposure to Agent Orange was conceded based on the unit with which the Veteran served in the Demilitarized Zone (DMZ) in Korea between 1968 and 1970.  It concluded, however, that there was no evidence of soft tissue sarcoma.    

Evidence received in support of the Veteran's claim to reopen includes his June 2016 hearing testimony.  His representative argued that the Veteran's symptoms of connective tissue pain and stiffness might be associated with soft tissue sarcoma symptomatology.  He also pointed out that the Veteran had been diagnosed with a parathyroid adenoma, which might also be associated with soft tissue sarcoma.  In this regard, the Board observes that in May 2013 correspondence to the Veteran, his VA physician noted that X-ray revealed a parathyroid adenoma.  At the time of the May 2010 rating decision, the record did not contain evidence indicating such diagnosis, or arguments from the Veteran suggesting that he had symptoms that might be associated with the claimed soft tissue sarcoma.  As this evidence cures the defect identified by the May 2010 rating decision, the Board finds that new and material evidence has been received.  Accordingly, the claim must be reopened.  The reopened claim is addressed in the remand below.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for soft tissue sarcoma is reopened.  


REMAND

With respect to the reopened claim of entitlement to service connection for soft tissue sarcoma, the Board observes that the AOJ has conceded the Veteran's exposure to Agent Orange during service in Korea.  Moreover, soft tissue sarcoma is  a disease for which service connection is warranted based on exposure to Agent Orange.  See 38 C.F.R. § 3.309.  The remaining question is whether any of the Veteran's reported soft tissue symptoms or the diagnosed parathyroid adenoma are manifestations of soft tissue sarcoma.  Thus, the Board concludes that an examination is warranted to address this inquiry.  

Regarding the claim of entitlement to service connection for osteoporosis, the Veteran testified at his June 2016 hearing to his belief that his diagnosed osteoporosis was related to radiation treatment for his service-connected prostate cancer.  In light of this newly raised theory of entitlement, the Board concludes that a VA examination is warranted to determine whether osteoporosis was caused or aggravated by treatment for the service-connected prostate cancer.

Accordingly, the case is REMANDED for the following action:


1.  Associate any updated VA treatment records of the Veteran with the claim file.

2.  Schedule a VA examination to determine whether a diagnosis of soft tissue sarcoma is appropriate.  Any and all studies, tests, and evaluations should be performed.  The examiner should elicit a complete history from the Veteran, the pertinent details of which should be included in the examination report. 

Upon review of the claims file and examination of the Veteran, the examiner should indicate whether there is a diagnosis of soft tissue sarcoma.    

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

3.  Schedule a VA examination to determine the nature and etiology of his diagnosed osteoporosis.  Any and all studies, tests, and evaluations should be performed.  The examiner should elicit a complete history from the Veteran, the pertinent details of which should be included in the examination report. 

Upon review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any osteoporosis is the result of a disease or injury in service, or was caused or aggravated by the Veteran's service-connected prostate cancer (to include treatment therefor).  

The examiner is asked to explain the reasons underlying any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

4.  Review the examination reports to ensure that they comply with the Board's remand directives.  Any inadequacies should be addressed prior to recertification to the Board.  

5.  Then, after undertaking any additional development that is deemed warranted, readjudicate the claims on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


